IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-30289
                          Conference Calendar



RENWICK GIBBS,

                                           Plaintiff-Appellant,

versus

KELLY WARD, Warden;
BUTCH BELLINGER, Wade Correctional Center,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-1403
                       --------------------
                          August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Renwick Gibbs (Gibbs), California prisoner #93210828,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

action as frivolous under 28 U.S.C. § 1915(e).     Applying

Louisiana's one-year statute of limitations for tort actions, the

district court concluded that Gibbs was aware of his alleged

injury in 1996 and therefore, his § 1983 claim, filed in 1999,

had prescribed.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30289
                                -2-

     When it is clear from the face of an in forma pauperis

(“IFP”) complaint that the claims asserted are barred by the

applicable statute of limitations, those claims are properly

dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

Gonzales v. Wyatt, 157 F.3d 1016, 1019-20 (5th Cir. 1998).       The

dismissal of an IFP complaint as frivolous is reviewed for an

abuse of discretion.   Id. at 1019.

     Gibbs essentially argues that the one-year statute of

limitations applicable to his § 1983 claim should have been

tolled while he was incarcerated at the David Wade Correctional

Center because, during this time, prison officials threatened to

kill him if he pursued his claim.     We do not consider the other

threats allegedly made by DWCC prison officials, namely that

prison officials threatened to put Gibbs in lock-down and never

let him go back to California if he pursued his claim, as these

facts were not before the district court.     Theriot v. Parish of

Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).

     Gibbs alleges that it was not until he left Louisiana, when

he no longer feared for his life, that he brought this claim.

Gibbs's argument is conclusional and unsupported.    Moreover,

Gibbs does not allege when he left Louisiana.    Gibbs also does

not provide any authority for his position that the statute of

limitations should have been tolled.    Accordingly, even if the

circumstances of this case would warrant tolling of the

limitations period, the district court could not determine how

long the period was tolled for or how long after the limitations

period began, Gibbs actually filed his complaint.
                            No. 00-30289
                                 -3-

     Because Gibbs's appeal is without arguable merit and is

frivolous, it is DISMISSED.     See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

     The dismissal of this appeal and the district court's

dismissal of this lawsuit as frivolous count as two strikes for

purposes of 28 U.S.C. § 1915(g).     Adepegba v. Hammons, 103 F.3d
383, 388 (5th Cir. 1996).     Our opinion today in Gibbs v. Foster,

No. 00-30293, also notified Gibbs that he had accumulated two

strikes.   Gibbs has therefore accumulated four strikes, and he is

barred from proceeding IFP in any civil action or appeal brought

in a United States court unless he is under imminent danger of

serious physical injury.    See § 1915(g).

     Gibbs's motion requesting that we order Gibbs and the

defendants to take lie detector tests is DENIED AS MOOT.

     APPEAL DISMISSED AS FRIVOLOUS; § 1915(g) SANCTIONS IMPOSED;

MOTION DENIED AS MOOT.